Order entered October 3, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00384-CR
                                     No. 05-14-00385-CR
                                     No. 05-14-00386-CR

                                CESAR BENITEZ, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 194th Judicial District Court
                                  Dallas County, Texas
             Trial Court Cause Nos. F13-54265-M, F13-55077-M, F14-00035-M

                                           ORDER
       The Court REINSTATES the appeals.

       On August 6, 2014, we ordered the trial court to make findings regarding why the

reporter’s record has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeals; (2) appellant is indigent and represented by court-appointed counsel; (3)

counsel timely requested the record; (4) Belinda Baraka is the court reporter who recorded the

proceedings; (5) Ms. Baraka’s explanation for the delay in filing the record is her workload; and

(6) Ms. Baraka requested until November 20, 2014 to file the reporter’s record.

       We note the reporter’s record was due in these appeals on May 6, 2014, the appeals have

been abated for two months awaiting the findings, and at no time between May 6, 2014 and the
date of this order did Ms. Baraka file a proper request for an extension of time to file the record.

Accordingly, we ORDER Belinda Baraka, official court reporter of the 194th Judicial District

Court to file the complete reporter’s record, including all exhibits, by NOVEMBER 20, 2014. If

the record is not filed by that date, the Court will order that Belinda Baraka not sit as a court

reporter until she files the record in these appeals.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Ernest White, Presiding Judge, 194th Judicial District Court; Belinda Baraka, official

court reporter, 194th Judicial District Court; and to counsel for all parties.


                                                        /s/    LANA MYERS
                                                               JUSTICE